SiebecKER, J.
The order granting a new trial must be reversed. It appears that the only issue presented for determination by the jury under the evidence 'was embraced in the question of the special verdict. The contract between the parties for a commission for the sale of defendant’s real estate was an oral one. The evidence of the parties on the subject only permits of the inference that plaintiff was to receive the commission claimed by him in case he procured a purchaser for the sale of defendant’s property. The jury by their special verdict found that the plaintiff was not'the procuring cause of the sale of defendant’s property to Eastwood. The evidence abundantly supports this finding. The record also shows that counsel for both parties consented and agreed that this was the only issue raised in the case for determination by a jury. The defendant was entitled to judgment on the verdict.
By the Court. — The order appealed from is reversed, and the cause remanded with directions that the circuit court award the defendant judgment on the verdict of the jury.